t c summary opinion united_states tax_court john t kutney and regina r kutney petitioners v commissioner of internal revenue respondent docket no 16979-10s filed date john t kutney and regina r kutney pro sese robert d kaiser and richard j hassebrock for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed all other section references are to the code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax and also determined sec_6662 accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions by petitioners the issues remaining for decision are whether petitioner husband john kutney engaged in various consulting activities with the intent to make a profit within the meaning of sec_183 whether petitioners are entitled to various deductions claimed on schedules c profit or loss from business sole_proprietorship whether petitioners are entitled to various deductions claimed on schedules e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc related to their rental properties and whether petitioners are liable for the sec_6662 accuracy-related_penalty for each year at issue background the parties have stipulated some facts which we incorporate herein by this reference when they filed their petition petitioners resided in ohio i consulting activities from to about mr kutney worked as an aeronautical engineer for general electric co ge following his retirement from ge he sought independent engineering work in he incorporated kcs-cos inc kcs- cos as a c_corporation for the purpose of providing aerodynamic engineering services to the aviation and automotive industries and to government agencies and universities mr kutney is the sole owner of kcs-cos mr kutney’s independent engineering work consisted of several different consulting activities he contracted with various companies to design aeronautical components including hush kits for reducing airplane engine noise and specialized airplane windows that reduce drag mr kutney’s work was limited to 1in the national aeronautics and space administration selected one of mr kutney’s airplane window projects for a phase i contract under its small_business innovation research program that year mr kutney received dollar_figure under his phase i contract and created a design but was not awarded a dollar_figure phase ii contract to complete the project mr kutney attempted to get commercial airline companies to finance the completion of his project but was unsuccessful mr kutney spent no significant time on this project after designing the components and to date he has not produced or sold any products resulting from his designs in mr kutney also designed bookends but he never produced or sold any he also gave unpaid lectures to university students through his company mr kutney also attempted unsuccessfully to secure a book writing contract with the american institute of aeronautics and astronautics mr kutney had no written business plan and kept no separate business bank account for managing his consulting activities he used his personal bank account to pay expenses ii rental activities during the years at issue petitioners owned several rental properties in cincinnati ohio they rented out two of these properties--an apartment complex on springfield pike and another one on worthington avenue mr kutney managed these properties and contracted with eduardo langdon and others to do maintenance and repair work mr kutney paid for all materials and oversaw the work that mr langdon and his crew performed mr kutney kept no separate bank account for these rental activities and used his personal account to pay expenses mr kutney kept no contemporaneous log or other documentation to record the number of hours he spent working on his rental properties iii petitioners’ tax returns on schedules c attached to their joint federal_income_tax returns for the years at issue petitioners reported all expenses related to mr kutney’s various consulting activities including those of kcs-cos under the heading aero consulting kcs-cos filed no tax returns for tax years through petitioners’ schedules c reported zero gross_income and reported net losses of dollar_figure dollar_figure and dollar_figure for tax years and respectively on schedules e attached to their returns petitioners claimed loss deductions from their rental_real_estate_activities of dollar_figure dollar_figure and dollar_figure for 2in these expenses included dollar_figure of car and truck expenses dollar_figure of travel_expenses dollar_figure of telephone expenses dollar_figure for postage dollar_figure for computer supplies dollar_figure for printing dollar_figure of isp and media expenses dollar_figure for seminars and dollar_figure for educational materials in these expenses included dollar_figure of car and truck expenses dollar_figure of office expenses and dollar_figure of travel_expenses in these expenses included dollar_figure of car and truck expenses dollar_figure of legal and professional expenses dollar_figure of office expenses dollar_figure of telephone expenses dollar_figure for postage dollar_figure for computer supplies dollar_figure of isp and media expenses dollar_figure of meeting expenses and dollar_figure for educational materials and respectively petitioners made no election to treat all of their rental properties as a group petitioners also did not complete line on any of their schedules e to indicate that they considered mr kutney to be a real_estate_professional during the years at issue petitioners reported outside income from dividends ira_distributions and social_security_benefits more particularly petitioners reported dividend income of dollar_figure dollar_figure and dollar_figure for and respectively they reported income from ira_distributions of dollar_figure dollar_figure and dollar_figure for and respectively in addition they reported social_security_benefit income of dollar_figure dollar_figure and dollar_figure for and respectively 3for petitioners reported a net_loss of dollar_figure from their rental_real_estate_activities but claimed only dollar_figure of this loss on part i of their schedule e they also reported a dollar_figure loss from an s_corporation greenwood draperies corp on part ii of their schedule e which they combined with the dollar_figure part i loss to arrive at their dollar_figure total claimed loss deduction petitioners concede that they are not entitled to the dollar_figure loss deduction from greenwood draperies corp for petitioners reported a net_loss of dollar_figure from their rental_real_estate_activities but claimed only dollar_figure of this loss on part i of their schedule e they also reported a dollar_figure loss from greenwood draperies corp on part ii of their schedule e which they combined with the dollar_figure part i loss to arrive at their dollar_figure total claimed loss deduction they concede that they are not entitled to the dollar_figure loss from greenwood draperies corp iv notice_of_deficiency in his notice_of_deficiency for tax years and respondent disallowed all expense deductions petitioners claimed on schedules c and certain expense deductions claimed on schedules e respondent also limited the amounts of petitioners’ claimed schedule e loss deductions having determined that they should be subject_to the sec_469 limitations on passive_activity_losses i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those 4respondent disallowed dollar_figure dollar_figure and dollar_figure of petitioners’ claimed deductions for their reported schedule e expenses for and respectively 5after making other adjustments to petitioners’ income respondent determined that petitioners were subject_to the phaseout rules of sec_469 and disallowed dollar_figure dollar_figure and dollar_figure of the total loss deductions petitioners claimed on schedules e for taxable years and respectively determinations are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to deductions claimed see rule a 503_us_79 292_us_435 petitioners also bear the burden of substantiating the amounts and purpose of any items claimed as deductions see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir ii consulting activities sec_183 generally disallows any deduction attributable to an activity_not_engaged_in_for_profit as an exception to this general_rule sec_183 provides that if an individual engages in an activity not for profit deductions relating to that activity are allowable to the extent gross_income derived from the activity exceeds deductions that would be allowable under chapter of the code without regard to whether the activity constitutes a for-profit activity see allen v 6petitioners do not contend and the record does not establish that the burden_of_proof as to any relevant factual issue should shift to respondent pursuant to sec_7491 commissioner 72_tc_28 the parties disagree as to whether mr kutney engaged in his consulting activities with the objective of making a profit to carry the burden of establishing that their activities were engaged in for profit taxpayers must show that they entertained an actual and honest even if unreasonable or unrealistic profit objective in engaging in the activity 868_f2d_833 6th cir aff’g in part rev’g in part tcmemo_1986_569 see also 889_f2d_1548 6th cir aff’g tcmemo_1988_310 whether a taxpayer has the requisite profit_motive is a question of fact to be resolved on the basis of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent see tamms v commissioner tcmemo_2001_201 the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit see campbell v commissioner f 2d pincite n no one factor is controlling id the factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort the taxpayer expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and the extent to which elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir for the reasons discussed below we conclude that for the years at issue mr kutney has failed to establish that he had an actual and honest profit objective in conducting his consulting activities mr kutney kept almost no records to track income and expenses he had no written business plan and he had no separate bank account for any of his consulting activities these failures weigh heavily against finding a profit_motive under sec_183 see zidar v commissioner tcmemo_2001_200 mr kutney testified and the evidence he submitted indicates that most of his time spent working on his consulting activities was in years other than those at issue during the years at issue mr kutney’s consulting activities generated no gross_receipts during each year at issue petitioners also reported substantial income from dividends ira_distributions and social_security_benefits substantial income from sources other than the activity may indicate the lack of a profit_motive particularly if losses from the activity generate substantial tax benefits and personal or recreational elements are involved zidar v commissioner tcmemo_2001_ citing sec_1_183-2 income_tax regs mr kutney’s testimony indicated that he was not concerned with making a profit and that he took on many projects out of enjoyment we believe that the totality of factors described above strongly suggests the absence of a profit_motive more fundamentally mr kutney failed to establish that he actually incurred any of his claimed business_expenses or that they qualified as ordinary and necessary expenses to be entitled to deduct business_expenses a taxpayer is required to substantiate the amount and purpose of any claimed deduction see sec_162 sec_274 ellington v commissioner tcmemo_1989_374 aff’d without published opinion 936_f2d_572 6th cir mr kutney acknowledged in his testimony that he failed to keep adequate_records to substantiate his claimed expenses that he was estimating his expenses and that he had no way to determine which expenses related to a particular activity although he placed into evidence numerous credit card statements and canceled checks he also testified that he used his credit card and checking accounts interchangeably for business and personal uses we are unable on this record to conclude that petitioners are entitled to any of their claimed business_expense deductions finally mr kutney testified that although kcs-cos was incorporated as a c_corporation he reported expenses on its behalf on schedules c attached to petitioners’ joint returns petitioners are not entitled to deduct the expenses of kcs-cos see 308_us_488 47_tc_483 for these reasons we sustain respondent’s determination to disallow petitioners’ claimed schedule c deductions iii rental activities sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers and certain entities disallowed passive losses may be carried over to the next year sec_469 generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined as regular continuous and substantial involvement in business operations sec_469 generally rental activities are per se passive activities whether or not the taxpayer materially participates sec_469 as an exception to this rule the rental activities of taxpayers in real_property trades_or_businesses real_estate professionals are not treated as per se passive activities but rather as trade_or_business activities subject_to the material_participation requirements of sec_469 sec_469 see also sec_1_469-9 income_tax regs under sec_469 a taxpayer is a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return these requirements are met if and only if either spouse separately satisfies them id a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs all of a taxpayer’s real_estate activities are taken into account to determine whether the hour requirement is satisfied see harnett v commissioner tcmemo_2011_191 aff’d __ fed appx __ u s app lexis 11th cir date fowler v commissioner tcmemo_2002_223 sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries the regulations do not allow a postevent ballpark guesstimate 135_tc_365 and cases cited thereat mr kutney’s testimony regarding the time he spent on his consulting activities and his rental_real_estate_activities was vague and indefinite he testified that he divided his time half and half between his consulting activities and his real_estate activities but in his posttrial brief he stated that he spent hours during the year working on his consulting activities and between big_number and big_number hours during the year working on his rental_real_estate_activities particularly in the light of these inconsistencies we are not persuaded that mr kutney performed more than one-half of his personal services in real_property trades_or_businesses as required under sec_469 as for the 750-hour service requirement of sec_469 mr kutney contends that he spent well over big_number hours working on his real_estate activities but he maintained no contemporaneous log of the time he spent working on these activities and provided no other documentation to establish the number of hours that he spent on these activities he acknowledged in his testimony that the number of hours he claims to have worked on the rental properties is an estimate this estimate varied throughout the trial at different points mr kutney claimed to have spent hours per week hours per week and hours per week working on his rental properties as mentioned above in his posttrial brief this estimate changed to big_number to big_number hours during each year mr kutney also testified that mr langdon performed most of the work on the rental properties during the years at issue mr kutney’s statements regarding the time he spent working on the properties are no more than a postevent ballpark guesstimate petitioners have failed to show on this record that mr kutney met the 750-hour service requirement of sec_469 for the years at issue consequently he does not 7petitioners also contend that mr kutney’s ownership and management of the rental properties was a truly full_day activity that required him to be available all day every day and that these on-call hours should count towards the 750-hour requirement we disagree with this contention sec_469 applies where the taxpayer performs more than hours of services rather than where the taxpayer is merely on call to perform services sec_469 see also 135_tc_365 sec_1_469-9 income_tax regs 8because petitioners did not elect to aggregate their rental real_estate continued qualify as a real_estate_professional for purposes of sec_469 and petitioners’ real_estate activities must be treated as a passive_activity under sec_469 as respondent determined iv accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things negligence or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the sec_6662 penalty generally this means he must come forward with sufficient evidence indicating that it is appropriate to impose the relevant continued activities pursuant to sec_469 they must treat each interest separately see sec_469 as discussed above petitioners failed to show that mr kutney worked for more than hours each year even in the aggregate much less that he materially participated with respect to each of the rental properties penalty see 116_tc_438 respondent has met his burden of production for the sec_6662 penalty as he has provided evidence of both a substantial_understatement_of_income_tax and petitioners’ negligence in failing to comply with recordkeeping requirements the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the burden_of_proof is on petitioners to establish reasonable_cause see rule a higbee v commissioner t c pincite 58_tc_757 petitioners have not shown or even expressly claimed that they had reasonable_cause with respect to their understatements for and we therefore sustain respondent’s imposition of the accuracy-related_penalties for the years at issue 9the tax required to be shown on petitioners’ and returns was dollar_figure dollar_figure and dollar_figure respectively the tax shown on the returns was dollar_figure zero and dollar_figure for and respectively resulting in deficiencies of dollar_figure dollar_figure and dollar_figure respectively as the understatements exceed both of the tax required to be shown on the returns dollar_figure dollar_figure and dollar_figure and dollar_figure respondent has shown a substantial_understatement_of_income_tax sec_6662 to reflect the foregoing decision will be entered for respondent
